            Case 5:20-cv-04545-JFL Document 8 Filed 10/06/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

JOHN DOE,                           :
                  Plaintiff,         :
                                     :
            v.                       :                       No. 5:20-cv-4545
                                     :
GUESS, INC. GUESS? RETAIL, INC.,    :
and GUESS FACTORY,                   :
                  Defendants.        :
____________________________________

                                           ORDER

       AND NOW, this 6th day of October, 2020, upon consideration of Plaintiff’s motion to

proceed anonymously in this matter, see ECF No. 2, and for the reasons set forth in the Opinion

issued this date; IT IS HEREBY ORDERED THAT:

       1.      Plaintiff’s motion to proceed anonymously, ECF No. 2, is DENIED.

       2.      Plaintiff shall file an unredacted version of the Complaint in this matter within

seven (7) days of today’s date. Defendants shall respond to the unredacted Complaint by

November 16, 2020.

       3.      Once the unredacted Complaint is filed, the Clerk’s Office shall update the docket

with the appropriate information.

                                                     BY THE COURT:


                                                     /s/ Joseph F. Leeson, Jr.__________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge




                                                1
                                             100520
